EXHIBIT 21 VORNADO REALTY TRUST SUBSIDIARIES OF THE REGISTRANT AS OF DECEMBER 31, 2015 State of Name of Subsidiary Organization 11 East 68th Parallel REIT LLC Delaware 11 East 68th REIT Holding LLC Delaware 11 East 68th REIT LLC Delaware 11 East 68th Retail Owner LLC Delaware 11 East 68th Street I Corp. British Virgin Islands 11 East 68th Street II Corp. British Virgin Islands 11 East 68th Street LLC Delaware 11 East 68th Street Unit C Owner LLC Delaware 11 East 68th TRS LLC Delaware 1200 Eads St., Inc. Delaware 1290 Management II, LLC Delaware 137 West 33rd Street Owner LLC Delaware 138-142 West 32nd EAT LLC Delaware 144-150 West 34th Street EAT LLC Delaware 148 Spring Street, LLC Delaware 14th Street Owner LLC Delaware 14th Street Purchaser LLC Delaware 150 East 58th Street, L.L.C. New York 150 Spring Street LLC Delaware 1535 Broadway LLC Delaware 1800 Park REIT LLC Delaware 201 East 66th Street LLC New York 220 Building Owner LLC Delaware th Street Developer LLC Delaware 265 West 34th Street EAT LLC Delaware 265 West 34th Street Owner LLC Delaware 27 Washington Sq North Owner LLC Delaware 280 Park Administration LLC Delaware 280 Park Cleaning LLC Delaware 29 West 57th Street Owner LLC Delaware 304-306 Canal Street LLC Delaware 31 West 57th Street Owner LLC Delaware 330 Madison Company LLC Delaware 334 Canal Street LLC Delaware 350 Park EAT LLC Delaware 4 USS LLC Delaware 40 East 14 Realty Associates, L.L.C. New York 40 Fulton Street LLC New York 401 Commercial Son II LLC Delaware 401 Commercial Son, LLC Delaware 401 Commercial, L.P. Delaware 401 General Partner, L.L.C. Delaware 401 Hotel General Partner, L.L.C. Delaware 401 Hotel REIT, LLC Delaware 401 Hotel TRS, Inc. Delaware 401 Hotel, L.P. Delaware 408 West 15th Street Owner LLC Delaware 480-486 Broadway, LLC Delaware 488 Eighth Avenue Owner LLC Delaware 49 West 57th Street Owner LLC Delaware 50 East 86th Street Owner LLC Delaware 501 Broadway Parallel REIT LLC Delaware 501 Broadway REIT LLC Delaware 527 West Kinzie LLC Delaware 58 Central Park III LLC Delaware 58 Central Park LLC Delaware 61 Ninth Avenue Development Holdings LLC Delaware 61 Ninth Avenue Development LLC Delaware 61 Ninth Avenue Development Member LLC Delaware 650 Madison GP LLC Delaware 650 Madison GP LP Delaware 650 Madison Junior Mezz LLC Delaware 650 Madison Office Manager LLC Delaware 650 Madison Owner LLC Delaware 650 Madison Retail Manager LLC Delaware 650 Madison Senior Mezz LLC Delaware 655 Fifth Avenue LLC Delaware 655 Fifth Avenue Owner LLC Delaware 655 Fifth Holdings LLC Delaware 655 Fifth II LLC Delaware 655 Fifth III LLC Delaware 655 Fifth IV LLC Delaware 666 Fifth Cleaning LLC Delaware 666 Fifth Management LLC Delaware 689 Fifth Avenue L.L.C. New York 697 Fifth/2 East 55th Street Manager LLC Delaware 697 Fifth/2 East 55th Street TIC A Holdings LLC Delaware 697 Fifth/2 East 55th Street TIC A Master Lessee LLC Delaware 697 Fifth/2 East 55th Street TIC A Mezz LLC Delaware 697 Fifth/2 East 55th Street TIC B Lower-Tier LLC Delaware 697 Fifth/2 East 55th Street TIC B Mezz LLC Delaware 697 Fifth/2 East 55th Street TIC B Upper-Tier LLC Delaware 697 Fifth/2 East 55th TIC B Holdings LLC Delaware 697 Fifth/2 East 55th TIC B Mortgage Borrower LLC Delaware 6M Investor LP Delaware 6M REIT LLC Delaware 7 West 34th Street LLC New York 715 Lexington Avenue LLC New York 715 Lexington Avenue TIC II LLC Delaware 715 Lexington Avenue TIC LLC Delaware 770 Broadway Company LLC New York 770 Broadway Mezzanine LLC Delaware 770 Broadway Owner LLC Delaware 825 Seventh Avenue Holding Corporation New York 825 Seventh Avenue Holding L.L.C. New York 85 Tenth Junior Mezz LLC Delaware 85 Tenth JV Member LC Delaware 85 Tenth Mezz IV Lender LLC Delaware 85 Tenth Senior Mezz II LLC Delaware 85 Tenth Senior Mezz LLC Delaware 888 Seventh Avenue LLC Delaware 909 Third Avenue Assignee LLC New York 909 Third Company, L.P. New York 909 Third GP, LLC Delaware 968 Third, L.L.C. New York AG-VNO GTP Equity LLC Delaware Alexander's, Inc. Delaware Allentown VF L.L.C. Pennsylvania Altius Management Advisors Pvt. Ltd. Foreign Arbor Property, L.P. Delaware Arna-Eads, Inc. Delaware Arna-Fern, Inc. Delaware Atlantic City Holding L.L.C. New Jersey Balena Real Estate Development II LLC Delaware Balena Real Estate Development III LLC Delaware Balena Real Estate Development IV LLC Delaware Balena Real Estate Development LLC Delaware Bengal Intelligent Parks Pvt. Ltd. Foreign Bensalem VF, L.L.C. Pennsylvania Bevcon Holdings LLC Delaware Bevcon I Investors LLC Delaware Bevcon I L.L.C. Delaware Bevcon I Managers Inc. Delaware Bevcon II LLC Delaware Bevcon Mezz LLC Delaware BIB Detailing LLC Delaware BIB Detailing Owner LLC Delaware BIP Developers Pvt. Ltd. Foreign Boulevard Services Pvt. Ltd. Foreign Bowen Building, L.P. Delaware Building Maintenance Service LLC Delaware CESC 1101 17th Street L.L.C. Delaware CESC 1101 17th Street Limited Partnership Maryland CESC 1101 17th Street Manager L.L.C. Delaware CESC 1140 Connecticut Avenue Holding LLC Delaware CESC 1140 Connecticut Avenue L.L.C. Delaware CESC 1140 Connecticut Avenue Limited Partnership District of Columbia CESC 1140 Connecticut Avenue Manager L.L.C. Delaware CESC 1150 17th Street L.L.C. Delaware CESC 1150 17th Street Limited Partnership District of Columbia CESC 1150 17th Street Manager L.L.C. Delaware CESC 1treet L.L.C. Delaware CESC 1750 Pennsylvania Avenue L.L.C. Delaware CESC 2treet L.L.C. Delaware CESC Commerce Executive Park L.L.C. Delaware CESC Crystal Square Four L.L.C. Delaware CESC Crystal/Rosslyn L.L.C. Delaware CESC District Holdings L.L.C. Delaware CESC Downtown Member L.L.C. Delaware CESC Engineering TRS Inc. Delaware CESC Fairfax Square Manager L.L.C. Delaware CESC Gateway One L.L.C. Delaware CESC Gateway Two Limited Partnership Virginia CESC Gateway Two Manager L.L.C. Delaware CESC Gateway/Square L.L.C. Delaware CESC Gateway/Square Member L.L.C. District of Columbia CESC H Street L.L.C. Delaware CESC Mall L.L.C. Delaware CESC Mall Land, L.L.C. Delaware CESC One Courthouse Plaza Holdings, LLC Delaware CESC One Courthouse Plaza L.L.C. Delaware CESC One Democracy Plaza L.P. Delaware CESC One Democracy Plaza Manager LLC Delaware CESC Park Five Land L.L.C. Delaware CESC Park Five Manager L.L.C. Virginia CESC Park Four Land L.L.C. Delaware CESC Park Four Manager L.L.C. Virginia CESC Park One Land L.L.C. Delaware CESC Park One Manager L.L.C. Virginia CESC Park Three Land L.L.C. Delaware CESC Park Three Manager L.L.C. Virginia CESC Park Two L.L.C. Delaware CESC Park Two Land L.L.C. Delaware CESC Park Two Manager L.L.C. Virginia CESC Plaza Five Limited Partnership Delaware CESC Plaza Limited Partnership Virginia CESC Plaza Manager, L.L.C. Virginia CESC Plaza Parking L.L.C. Delaware CESC Potomac Yard LLC Delaware CESC Skyline LLC Delaware CESC Square L.L.C. Delaware CESC Square Land L.L.C. Delaware CESC TRS, Inc. Delaware CESC Two Courthouse Plaza Limited Partnership Virginia CESC Two Courthouse Plaza Manager, L.L.C. Delaware CESC Water Park L.L.C. Delaware Charles E. Smith Commercial Realty, L.P. Delaware Cinderella Homes Pvt. Ltd. Foreign Circle 1 LLC Delaware Commerce Executive Park Association of Co-Owners Virginia CP Culver City Parallel REIT LLC Delaware CP Culver City REIT LLC Delaware CP Parallel TRS LLC Delaware CP TRS LLC Delaware CPTS Domestic Owner LLC Delaware CPTS Hotel Lessee LLC Delaware CPTS Hotel Lessee Mezz 1 LLC Delaware CPTS Hotel Lessee Mezz 2 LLC Delaware CPTS Hotel Lessee Mezz 3 LLC Delaware CPTS Parallel Owner LLC Delaware CPTS TRS LLC Delaware CV Harlem Park LLC Delaware Delran VF L.L.C. New Jersey Design Center Owner (D.C.), L.L.C. Delaware Durham Leasing II L.L.C. New Jersey Durham Leasing L.L.C. New Jersey Eleven Penn Plaza LLC New York Everest Infrastructure Development Mauritius Limited Foreign Fairfax Square L.L.C Delaware Fairfax Square Parking LLC Delaware Fairfax Square Partners Delaware Fifth Crystal Park Associates Limited Partnership Virginia First Crystal Park Associates Limited Partnership Virginia Fourth Crystal Park Associates Limited Partnership Virginia Franconia GP, L.L.C. Delaware Fuller Madison LLC New York Gallery Market Holding Company, L.L.C. Pennsylvania Gallery Market Holding Company, L.P. Pennsylvania Gallery Market Properties Holding Company, L.L.C. Pennsylvania Gallery Market Properties Holding Company, L.P. Pennsylvania Garfield Parcel L.L.C. New Jersey Geneva Associates Owner LLC Delaware Green Acres 666 Fifth Retail EAT TIC Owner LLC Delaware Green Acres 666 Fifth Retail TIC Owner LLC Delaware Green Acres Mall, L.L.C. Delaware Guard Management Service Corp. Delaware H Street Building Corporation Delaware H Street JP Fashion LLC Delaware H Street Management, L.L.C. Delaware HBR Annapolis Properties, L.L.C. Delaware HBR Properties Pennsylvania LLC Delaware HBR Properties Roseville LLC Delaware HBR Properties, L.L.C. Delaware HWA Holdings (DE) LLC Delaware International Biotech Park Ltd. Foreign IP Mezz Borrower I LLC Delaware IP Mezz Borrower II LLC Delaware IP Mortgage Borrower LLC Delaware Juggernaut Homes Pvt. Ltd. Foreign LaSalle Hubbard L.L.C. Delaware Lincoln Road II LLC Delaware Lincoln Road Management LLC Delaware Lincoln Road Parallel REIT LLC Delaware Lincoln Road REIT LLC Delaware Littleton Holding L.L.C. New Jersey M 330 Associates L.P. New York M 393 Associates LLC New York Mart Franchise Center, Inc. Illinois Mart Parking II, LLC Delaware Mart Parking LLC Delaware Mart Trade Show L.L.C. Delaware Menands Holding Corporation New York Menands VF L.L.C. New York Merchandise Mart First Mezzanine Borrower L.L.C. Delaware Merchandise Mart Holdco L.L.C. Delaware Merchandise Mart L.L.C. Delaware Merchandise Mart Properties, Inc. Delaware Merchandise Mart Second Mezzanine Borrower L.L.C. Delaware MMPI Piers MTS L.L.C. Delaware MMPI Volta LLC Delaware Mortgage Owner LLC Delaware MTS-MM L.L.C. Delaware MW Hyde Park LLC Delaware New Jersey GL LLC Delaware New Kaempfer 1501 LLC Delaware New Kaempfer IB LLC Delaware New Kaempfer Waterfront LLC Delaware NFM Corp. Delaware NFM Partners L.P. Delaware Ninety Park Lender LLC New York Ninety Park Lender QRS, Inc. Delaware Ninety Park Manager LLC New York Ninety Park Property LLC New York NYCRP LLC Delaware Office Acquisition Finance L.L.C. Delaware Office Center Owner (D.C.) L.L.C. Delaware One Park Owner JV LP Delaware One Penn Plaza LLC New York One Penn Plaza TRS, Inc. Delaware Orleans Hubbard LLC Delaware Palisades 1399 New York Avenue TIC Owner LLC Delaware Paris Associates Owner LLC Delaware Park One Member L.L.C. Delaware PCJ I Inc. New York Peak Power One LLC Delaware Penn Plaza Insurance Company, L.L.C. Vermont Philadelphia VF L.L.C. Pennsylvania Philadelphia VF L.P. Pennsylvania Piers 92/94 LLC Delaware Pike Holding Company, L.L.C. Pennsylvania Pike Holding Company, L.P. Pennsylvania Pike VF L.L.C. Pennsylvania Pike VF L.P. Pennsylvania Powerspace & Services, Inc. Delaware Rahway Leasing L.L.C. New Jersey Rakosh Property LLC Delaware Realty Services Trustee Company Pvt. Ltd. Foreign Restaurant Corp Lessor LLC Delaware River House Corporation Virginia RTR JP Fashion LLC Delaware RTR VW LLC Delaware Shenandoah DC Holding, LLC Delaware Shenandoah Parent LLC Delaware Skyline Parent LLC Delaware SMB Administration LLC Delaware SMB Tenant Services LLC Delaware SO Hudson 555 Management, Inc. Delaware SO Hudson Westside I Corp. Delaware South Capitol, L.L.C. Delaware Springfield Town Center Lessee LLC Delaware T53 Condominium, L.L.C. New York TCG Developments India Pvt. Ltd. Foreign TCG Real Estate Investment Management Company Pvt. Ltd. Foreign TCG Software Parks Pvt. Ltd. Foreign TCG Urban Infrastructure Holdings Ltd. Foreign Techna Infrastructure Pvt. Ltd. Foreign The Armory Show Inc. New York The Palisades A/V Company, L.L.C. Delaware The Park Laurel Condominium Delaware The Pennsy Holdings LLC Delaware Thebes I LLC Delaware Third Crystal Park Associates Limited Partnership Virginia TMO 1 LLC Delaware Trees Acquisition Subsidiary, Inc. Delaware Two Guys from Harrison N.Y. (DE), L.L.C. Delaware Two Guys From Harrison N.Y. L.L.C. New York Two Guys From Harrison NY Member LLC Delaware Two Guys-Connecticut Holding L.L.C. Connecticut Two Penn Plaza REIT JP Fashion LLC Delaware Two Penn Plaza REIT, Inc. New York UBI Management, L.L.C. Delaware Universal Building North, Inc. District of Columbia Universal Building, Inc. District of Columbia Upper Moreland Holding Company, L.L.C. Pennsylvania Upper Moreland Holding Company, L.P. Pennsylvania Upper Moreland VF, L.L.C. Pennsylvania V/E Mdison Retail LLC Delaware V0012 LLC Delaware VBL Company, L.L.C. New York VCP COI One Park LP Delaware VCP CP Culver City LLC Delaware VCP CP Culver City Parking LLC Delaware VCP IM L.L.C. Delaware VCP Lincoln Road LLC Delaware VCP LP L.L.C. Delaware VCP Mezz Loan LLC Delaware VCP One Park Parallel REIT LLC Delaware VCP Parallel COI One Park LP Delaware VFC Connecticut Holding, L.L.C. Delaware VFC New Jersey Holding, L.L.C. Delaware Virgin Sign L.L.C. Delaware VM Kushner JV Member LLC Delaware VMS Lender LLC Delaware VNK L.L.C. Delaware VNO 100 West 33rd Street LLC Delaware VNO 11 East 68th Street Holding Company LLC Delaware VNO 11 East 68th Street Mezz LLC Delaware VNO 11 East 68th Street Property Owner LLC Delaware VNO 1229-1231 25th Street LLC Delaware VNO 125 West 31st Street Mezz LLC Delaware VNO 1 Delaware VNO 1 Delaware VNO 1399 Holding LLC Delaware VNO 154 Spring Street LLC Delaware VNO 155 Spring Street LLC Delaware VNO 1657 Broadway LLC Delaware VNO 1800 Park LLC Delaware VNO 1treet LLC Delaware VNO 220 Development LLC Delaware VNO 220 S. 20th Street LLC Delaware VNO 220 S. 20th Street Member LLC Delaware VNO 225 West 58th Street LLC Delaware VNO 225 West 58th Street Mezz Owner LLC Delaware VNO 267 West 34th LLC Delaware VNO 280 Park JV Member LLC Delaware VNO 33 West 57th Street LLC Delaware VNO 33-00 Northern Blvd LLC Delaware VNO 3ighway 9 LLC Delaware VNO 401 Commercial Leasee LLC Delaware VNO 426 Washington Street Developer LLC Delaware VNO 426 West Broadway, LLC Delaware VNO 431 Seventh Avenue LLC Delaware VNO 435 Seventh Avenue LLC Delaware VNO 443 Broadway Holdings II LLC Delaware VNO 443 Broadway Holdings III LLC Delaware VNO 443 Broadway LLC Delaware VNO 501 Broadway LLC Delaware VNO 510 Fifth LLC Delaware VNO 510 West 22nd JV Member LLC Delaware VNO 510 West 22nd Lender LLC Delaware VNO 520 Management LLC Delaware VNO 530 Broadway Mezz II LLC Delaware VNO 530 Broadway Mezz LLC Delaware VNO 530 Broadway Mezzanine I LLC Delaware VNO 535-545 5th Loan LLC Delaware VNO 555 Fifth LLC Delaware VNO 606 Broadway LLC Delaware VNO 606 Broadway Manager Member LLC Delaware VNO 63rd Street LLC Delaware VNO 6417 Loisdale Road LLC Delaware VNO 650 Madison Investor LLC Delaware VNO 650 Madison LLC Delaware VNO 655 Partners LLC Delaware VNO 666 Fifth Holding LLC Delaware VNO 666 Fifth Lender LLC Delaware VNO 666 Fifth Member LLC Delaware VNO 666 Fifth Retail TIC Lessee LLC Delaware VNO 7 West 34th Street Owner LLC Delaware VNO 7 West 34th Street Sub LLC Delaware VNO 701 Seventh Avenue Mezz LLC Delaware VNO 701 Seventh Avenue TRS LLC Delaware VNO 757 Third Avenue LLC Delaware VNO 86 Lex LLC Delaware VNO 93rd Street LLC Delaware VNO 966 Third Avenue LLC Delaware VNO 99-01 Queens Boulevard LLC Delaware VNO AC LLC Delaware VNO Ashley House LLC Delaware VNO Ashley House Member LLC Delaware VNO Broad Street LLC Delaware VNO Bruckner Plaza Lender LLC Delaware VNO Building Acquisition LLC Delaware VNO Capital Partners REIT LLC Delaware VNO Capital Partners TRS LLC Delaware VNO Courthouse I LLC Delaware VNO Courthouse II LLC Delaware VNO Courthouse Place Mezz LLC Delaware VNO CP Co-Investor LP Delaware VNO CP GP LLC Delaware VNO CP LLC Delaware VNO CPPIB Member LLC Delaware VNO Crystal City Marriott, Inc. Delaware VNO Crystal City TRS, Inc. Delaware VNO EAT 666 Fifth Retail LLC Delaware VNO Fashion LLC Delaware VNO Fulton Street Brooklyn LLC Delaware VNO GT Owner LLC Delaware VNO HM Pool 1 LLC Delaware VNO HM Pool 2 LLC Delaware VNO Hotel L.L.C. Delaware VNO IF Delaware PI LLC Delaware VNO IF GP LLC Delaware VNO IF II, L.L.C. Delaware VNO IF LLC Delaware VNO IF PI LLC Delaware VNO IP Loan LLC Delaware VNO IP Warrant LLC Delaware VNO Island Global LLC Delaware VNO James House Member LLC Delaware VNO James House, LLC Delaware VNO JCP LLC Delaware VNO LF 50 West 57th Street Holding LLC Delaware VNO LF 50 West 57th Street JV LLC Delaware VNO LF 50 West 57th Street LLC Delaware VNO LF 50 West 57th Street Management LLC Delaware VNO LNR Holdco, L.L.C. Delaware VNO Morris Avenue GL LLC Delaware VNO New York Office Management LLC Delaware VNO One Park LLC Delaware VNO One Park Management LLC Delaware VNO Patson Geary, L.P. Delaware VNO Pentagon City LLC Delaware VNO Pentagon Plaza LLC Delaware VNO Potomac House LLC Delaware VNO Potomac House Member LLC Delaware VNO Pune Township LLC Delaware VNO Roosevelt Hotel Mezz II LLC Delaware VNO Roosevelt Hotel Mezz LLC Delaware VNO RTR AP, LLC Delaware VNO SC Note LLC Delaware VNO Skyline Lender LLC Delaware VNO SM GP LLC Delaware VNO SM LLC Delaware VNO South Capitol LLC Delaware VNO Suffolk II LLC Delaware VNO Surplus 2006 LLC Delaware VNO SW Ventures LLC Delaware VNO T-Hotel Loan LLC Delaware VNO TRU 25 1/2 Road LLC Delaware VNO TRU Beckley Road LLC Delaware VNO TRU Coral Way LLC Delaware VNO TRU Eastman Avenue LLC Delaware VNO TRU Frederica Street LLC Delaware VNO TRU Geary Street L.P. Delaware VNO TRU Kennedy Road LLC Delaware VNO TRU Lafayette Street LLC Delaware VNO TRU Mall Drive L.P. Delaware VNO TRU MICH L.P. Delaware VNO TRU Military Road L.P. Delaware VNO TRU Princeton Road LLC Delaware VNO TRU Rand Road LLC Delaware VNO TRU Rolling Meadows Drive LLC Delaware VNO TRU Route 50 LLC Delaware VNO TRU South Wadsworth Avenue LLC Delaware VNO TRU TX LLC Delaware VNO TRU University Drive LLC Delaware VNO VE LLC Delaware VNO Wayne License LLC Delaware VNO Wayne Towne Center Holding LLC Delaware VNO Wayne Towne Center LLC Delaware VNO-MM Mezzanine Lender LLC Delaware Vornado - KC License L.L.C. Delaware Vornado / Charles E. Smith L.P. Delaware Vornado / Charles E. Smith Management L.L.C. Delaware Vornado 1399 LLC Delaware Vornado 1540 Broadway LLC Delaware Vornado 1treet LLC Delaware Vornado 17th Street Holdings LP Delaware Vornado 17th Street LLC Delaware Vornado 220 Central Park South II LLC Delaware Vornado 220 Central Park South LLC Delaware Vornado 25W14 LLC Delaware Vornado 3treet LLC Delaware Vornado ezz LLC Delaware Vornado 330 West 34th Street L.L.C. Delaware Vornado 40 East 66th Street LLC Delaware Vornado 40 East 66th Street Member LLC Delaware Vornado 40 East 66th Street TRS LLC Delaware Vornado 401 Commercial LLC Delaware Vornado 601 Madison Avenue, L.L.C. Delaware Vornado 620 Sixth Avenue L.L.C. Delaware Vornado 640 Fifth Avenue L.L.C. Delaware Vornado 677 Madison LLC Delaware Vornado 692 Broadway, L.L.C. Delaware Vornado 800 17th Street, LLC Delaware Vornado 90 Park Avenue L.L.C. Delaware Vornado 90 Park Member L.L.C. Delaware Vornado 90 Park QRS, Inc. Delaware Vornado Acquisition Co. LLC Delaware Vornado Air Rights LLC Delaware Vornado Auto L.L.C. Delaware Vornado BAP LLC Delaware Vornado Bevcon I LLC Delaware Vornado Beverly Connection LLC Delaware Vornado Beverly Lessee LLC Delaware Vornado Beverly LLC Delaware Vornado Bowen GP LLC Delaware Vornado Bowen II LLC Delaware Vornado Bowen, LLC Delaware Vornado Capital Partners GP LLC Delaware Vornado Capital Partners Parallel GP LLC Delaware Vornado Capital Partners Parallel LP Delaware Vornado Capital Partners Parallel REIT LLC Delaware Vornado Capital Partners, L.P. Delaware Vornado CESCR Gen-Par, LLC Delaware Vornado Cogen Holdings LLC Delaware Vornado Communications, LLC Delaware Vornado Condominium Management LLC Delaware Vornado Crystal City L.L.C. Delaware Vornado Crystal Park Loan, L.L.C. Delaware Vornado DC Holding LLC Delaware Vornado Dune LLC Delaware Vornado Eleven Penn Plaza LLC Delaware Vornado Eleven Penn Plaza Owner LLC Delaware Vornado Everest Lender, L.L.C. Delaware Vornado Everest, L.L.C. Delaware Vornado Farley LLC Delaware Vornado Finance GP L.L.C. Delaware Vornado Finance L.P. Delaware Vornado Finance SPE, Inc. Delaware Vornado Fort Lee L.L.C. Delaware Vornado Fortress LLC Delaware Vornado Green Acres Acquisition L.L.C. Delaware Vornado Green Acres Delaware L.L.C. Delaware Vornado Green Acres Funding L.L.C. Delaware Vornado Green Acres Holdings L.L.C. Delaware Vornado Green Acres SPE Managing Member, Inc. Delaware Vornado Harlem Park LLC Delaware Vornado Hinjewadi Township Private Limited Foreign Vornado IB Holdings LLC Delaware Vornado India Retail LLC Delaware Vornado India Retail Management LLC Delaware Vornado Investment Corporation Delaware Vornado Investments L.L.C. Delaware Vornado KMS Holdings LLC Delaware Vornado Lending L.L.C. New Jersey Vornado Lodi L.L.C. Delaware Vornado LXP, L.L.C. Delaware Vornado M 330 L.L.C. Delaware Vornado M 393 L.L.C. Delaware Vornado Management Corp. Delaware Vornado Manhattan House Mortgage LLC Delaware Vornado Marketing LLC Delaware Vornado Mauritius Advisors LLC Delaware Vornado Mauritius II LLC Delaware Vornado Monmouth Mall, L.L.C. Delaware Vornado New York RR One L.L.C. Delaware Vornado Newkirk Advisory LLC Delaware Vornado Newkirk L.L.C. Delaware Vornado NK Loan L.L.C. Delaware Vornado Office Inc. Delaware Vornado Office Management LLC Delaware Vornado PC LLC Delaware Vornado Property Advisor LLC Delaware Vornado Realty L.L.C. Delaware Vornado Realty, L.P. Delaware Vornado Records 2006, L.L.C. Delaware Vornado Retail Finance Manager LLC Delaware Vornado Rosslyn LLC Delaware Vornado RTR DC LLC Delaware Vornado RTR Urban Development LLC Delaware Vornado RTR Urban Development TMP LLC Delaware Vornado RTR, Inc. Delaware Vornado San Jose LLC Delaware Vornado Savanna LLC Delaware Vornado Savanna SM LLC Delaware Vornado SB 11 L.P. Delaware Vornado SB 9 L.P. Delaware Vornado SB LLC Delaware Vornado SC Properties II LLC Delaware Vornado SC Properties LLC Delaware Vornado Shenandoah Holdings II LLC Delaware Vornado Shenandoah Holdings LLC Delaware Vornado Sign LLC Delaware Vornado South Hills, LLC Delaware Vornado Springfield Mall LLC Delaware Vornado Springfield Mall Manager LLC Delaware Vornado Square Mile LLC Delaware Vornado Suffolk LLC Delaware Vornado Sun LLC Delaware Vornado Title L.L.C. Delaware Vornado Toys Bridge LLC Delaware Vornado Truck LLC Delaware Vornado TSQ LLC Delaware Vornado Two Penn Plaza L.L.C. Delaware Vornado Two Penn Property L.L.C. Delaware Vornado Warner Acquisition LLC Delaware Vornado Warner GP LLC Delaware Vornado Warner Holdings LP Delaware Vornado Warner LLC Delaware Vornado Waterfront Holdings LLC Delaware Vornado Westbury Retail II LLC Delaware Vornado Westbury Retail LLC Delaware VRT Development Rights LLC New York VRT New Jersey Holding L.L.C. Delaware VSPS LLC Delaware Warner Investments, L.P. Delaware Washington CESC TRS, Inc. Delaware Washington CT Fund GP LLC Delaware Washington Design Center L.L.C. Delaware Washington Design Center Subsidiary L.L.C. Delaware Washington Mart SPE LLC Delaware Washington Mart TRS, Inc. Delaware Washington Office Center L.L.C. Delaware Wasserman Vornado Strategic Real Estate Fund LLC Delaware WDC 666 Fifth Retail TIC Owner LLC Delaware Wells Kinzie L.L.C. Delaware West 57th Street Holding LLC Delaware West 57th Street JV LLC Delaware West 57th Street Management LLC Delaware West End 25 Developer LLC Delaware WOC 666 Fifth Retail TIC Owner LLC Delaware WREC Columbus Ave LLC Delaware WREC Hyde Park LLC Delaware WREC Lido LLC Delaware WREC Lido Venture LLC Delaware WREC Quadrille LLC Delaware WREC San Pasqual LLC Delaware York VF L.L.C. Pennsylvania
